423 F.2d 636
UNITED STATES of America, Appellee,v.Eldridge Bernard JONES, Appellant.
No. 13918.
United States Court of Appeals, Fourth Circuit.
Argued March 2, 1970.Decided March 16, 1970.

Herman Abady, Richmond, Va.  (court-appointed counsel) for appellant.
David G. Lowe, Asst. U.S. Atty.  (Brian P. Getings, U.S. Atty., on brief) for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM.


1
Eldridge Bernard Jones failed to submit to induction into the armed forces of the United States as ordered by his selective service system.  He appeals from his conviction under 50 U.S.C.A.App. 462 on the ground that he was a conscientious objector and a minister of the Jehovah's Witnesses sect.  Never before the board and not until the day and at the place for induction and thereafter at trial did he claim the exemption.  We find no error in the judgment of conviction.  United States v. Crutchfield, 422 F.2d 399 (4 Cir., decided February 9, 1970).


2
Affirmed.